UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4223



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


REGINA COLEMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge. (CR-
01-363)


Submitted:   February 10, 2003         Decided:     February 20, 2003


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcia G. Shein, LAW OFFICE OF MARCIA G. SHEIN, P.C., Decatur,
Georgia, for Appellant.   Marshall Prince, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Regina Coleman appeals her convictions and sentence pursuant

to violations of      21 U.S.C. § 841(a)(1) (2000) and 18 U.S.C.

§§ 922(g)(1) and 924(a) (2000). Coleman’s counsel has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967).

Although counsel states that there are no meritorious issues for

appeal, she argues that the district court improperly used the

minimum   statutory   sentence    as    the   guideline    sentence   when

determining a downward departure.       Coleman did not file a pro se

supplemental brief or move for an extension of time within the

thirty day filing period. We deny Coleman’s motion for a thirty day

extension to file the supplemental brief.           The United States has

not filed a brief.    In accordance with Anders, we have considered

counsel’s brief and have examined the entire record for meritorious

issues.   We find no error and affirm.

     On   appeal,   Coleman’s    counsel   argues    the   district   court

improperly used the statutory minimum term of imprisonment from

which to depart downward.       We find this issue is without merit.

United States v. Pillow, 191 F.3d 403, 407-08 (4th Cir. 1999).

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.           We

therefore affirm Coleman’s convictions and sentence. Because this

court requires that counsel inform her client, in writing, of her

right to petition the Supreme Court of the United States for


                                    2
further review we deny counsel’s motion to withdraw. If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on the client.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3